Case 20-10343-LSS Doc 575-5 Filed 05/06/20 Page 1of2

Exhibit B
Case 20-10343-LSS Doc 575-5 Filed 05/06/20 Page 2 of 2

 

we

* ‘We
% OLD REPUBLIC INSURANCE COMPANY

We ¥

He

COMMERCIAL GENERAL LIABILITY DECLARATIONS
POLICY NUMBER POLICYHOLDER SERVICE OFFICE: PRODUCER #409
Old Republic Risk Management, Inc. McQueary Henry Bowles Troy, LLP

MWZY 309927 445 South Moorland Road, Suite 300 Dallas, x ¥ ”
MIWZY 306938 Brookfield, WI 53005
RENEWAL OF NUMBER (877) 797-3400

NAMED INSURED AND MAILING ADDRESS
Boy Scouts of America, National Council and all of its affiliates and subsidiaries and

all Local Councils and all their affiliates and subsidiaries and Learning for Life
1325 Walnut Hill Lane

Irving, TX 75062

POLICY PERIOD: FROM 03/01/17 TO 03/01/18 AT 12:01 A.M. STANDARD TIME AT THE NAMED

INSURED'S MAILING ADDRESS SHOWN ABOVE.

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF
THIS POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 

LIMITS OF LIAGILITY

 

PERSONAL INJURY, PROPERTY DAMAGE

AND MALPRACTICE LIMIT OF LIABILITY — $1,000,000 Combined, Each Occurrence

 

 

 

PREMIUM

STATE TAX OR OTHER (IF APPLICABLE) $

TOTAL PREMIUM (SUBJECT TO AUDIT) $
PREMIUM SHOWN IS PAYABLE: $B atincertion ¢RBRBaT cacy anniversary (IF Pouicy
PERIOD IS MORE THAN ONE YEAR AND PREMIUM IS PAID IN ANNUAL INSTALLMENTS)
AUDIT PERIOD (IF APPLICABLE)  [] ANNUALLY [1] SEMLANNUALLY [] QUARTERLY [1] MONTHLY
ENDORSEMENTS

ENDORSEMENTS ATTACHED TO THIS POLICY:

 

See Forms Index

 

 

 

THESE DECLARATIONS, TOGETHER WITH THE COMMERCIAL GENERAL LIABILITY POLICY AND ANY
ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.

GH Uae
Countersigned (Date): 93/98/47 By (Authorized Representative): ah

 

GL 409 027 0316 Page 1 of 1

MW/2ZY 309927 Boy Scouts of America 03/01/2017 - 03/01/2018

SHAC 001881
